Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 20170104837 A1) in view of Warren (US 20040133643 A1).

2b. Summary of the Cited Prior Art
Lyon discloses a method for facilitating content accessibility via different communication protocol (Fig 1-6).


2c. Claim Analysis
Regarding Claim 1, Lyon discloses:
A method for recommending a communication stack composed of a plurality of communication protocols, which relates to a data session initiated between a terminal and a first server for the provision of a content in a communications network comprising a second server in charge of the provision of the content by delegation of the first server
[(Lyon discloses a traffic manager may direct a client about optimal protocol for content request, see:
	[0024] …………….. For example, traffic manager 302 may redirect a client in a manner that strives to optimize performance in servicing the client request and/or according to a traffic management policy specified by an associated publisher whose content is being requested.
[0025] Server 306(a) and server 306(b) are configured to serve content.  For example, server 306(a) and server 306(b) may be configured to serve content published by a publisher.  In such cases, servers 306(a) and 306(b) may belong to the publisher (e.g., the servers may comprise publisher origin servers), a content delivery network (CDN) contracted by the publisher, or another third party entity employed to serve content on behalf of the publisher.  Each of servers 306(a) and 306(b) is configured to communicate via a prescribed communication format.  In the given example, server 306(a) is configured to communicate via IPv4 while server 306(b) is configured to in other embodiments, servers 306(a) and 306(b) may comprise a single device, such as a dual stack device configured to communicate natively with both IPv4 and IPv6 networks. 
Fig 5, Client 504(b), IPv6 Proxy Server 506 and IPv4 server 502; Figs 2-4)]; 
The first server having detected an incompatibility of a stack used by the terminal with a communication parameter of the second server (15), the method being implemented by the second server and comprising
[(Lyon discloses determining or detecting the protocol stack of client request, see:
[0032] FIG. 4 is a flow chart illustrating an embodiment of a process for directing a client.  In some embodiments, process 400 is employed by a traffic manager, such as traffic manager 302 of FIG. 3.  Process 400 starts at step 402 at which a request is received from a client.  In various embodiments, the request received at step 402 may comprise a request for any appropriate resource such as a content request or a DNS request and may be communicated via any appropriate communication protocol.  At step 404, a set of one or more supported communication formats via which the client is capable of communicating are determined.
Fig 4, Steps 402-408; see also Fig 3 and 5)]:
receiving from the terminal a message requesting obtainment of the content
[(Lyon discloses a content request from a terminal, see:
[0032] FIG. 4 is a flow chart illustrating an embodiment of a process for directing a client.  In some embodiments, process 400 is employed by a traffic manager, such as traffic manager 302 of FIG. 3.  Process 400 starts at step 402 at which a request is In various embodiments, the request received at step 402 may comprise a request for any appropriate resource such as a content request or a DNS request and may be communicated via any appropriate communication protocol.  At step 404, a set of one or more supported communication formats via which the client is capable of communicating are determined.
Fig 4, Steps 402)];
selecting a stack to be recommended as a function of a data item relating to the communication network or to the obtainment request message received
[(Lyon discloses a traffic manager that selects an optimal protocol stack for a request client, see:
[0029] In various embodiments, traffic manager 302 may facilitate and/or mediate client-server communications with respect to any communication protocols such as HTTP (Hypertext Transfer Protocol), SSL (Secure Sockets Layer), FTP (File Transfer Protocol), RTMP (Real Time Messaging Protocol), RTMP-E (Encrypted Real Time Messaging Protocol), RTMP over HTTP, torrent style protocols, DNS protocols, etc. In some embodiments, traffic manager 302 is at least in part configured with DNS functionality. For example, traffic manager 302 may be employed to resolve or aid in resolving DNS requests from clients 304. In some such cases, an expected optimal protocol stack for communication may be selected by traffic manager 302 for a client 304 at the DNS level, and traffic manager 302 may accordingly respond to a DNS request from a client 304 with an appropriate DNS response such as an A record or an AAAA record for IPv4 and IPv6, respectively. 
	Fig 3, Traffic Manager 302; Fig Steps 404-408; see also Fig 5-6)];

[(Lyon discloses a traffic manager that informs a client about an selected optimal protocol stack for a communication, see:
[0029] In various embodiments, traffic manager 302 may facilitate and/or mediate client-server communications with respect to any communication protocols such as HTTP (Hypertext Transfer Protocol), SSL (Secure Sockets Layer), FTP (File Transfer Protocol), RTMP (Real Time Messaging Protocol), RTMP-E (Encrypted Real Time Messaging Protocol), RTMP over HTTP, torrent style protocols, DNS protocols, etc. In some embodiments, traffic manager 302 is at least in part configured with DNS functionality. For example, traffic manager 302 may be employed to resolve or aid in resolving DNS requests from clients 304. In some such cases, an expected optimal protocol stack for communication may be selected by traffic manager 302 for a client 304 at the DNS level, and traffic manager 302 may accordingly respond to a DNS request from a client 304 with an appropriate DNS response such as an A record or an AAAA record for IPv4 and IPv6, respectively. 
	Fig 3, Traffic Manager 302; Fig Steps 404-408; see also Fig 5-6)];
receiving a message transmitted by the terminal by using the recommended stack and relating to the obtainment of the content
[(Lyon discloses directing client with multiple protocol stack capability to adapt optimal protocol for communication, see:
[0023] FIG. 3 is a block diagram illustrating an embodiment of a network environment in which clients are intelligently directed to servers capable of servicing For instance, one or more of components 302-306 may comprise dual stack devices that are enabled for both the IPv4 and IPv6 protocol stacks.  Such a dual stack device may be configured, for example, to automatically communicate via IPv4 or IPv6 depending on whether the IP address of a destination device comprises an IPv4 or IPv6 address.  Although components may be depicted as single blocks in the accompanying figures, in various embodiments, a block may comprise any number of interconnected physical and/or logical components.  For instance, in some embodiments, traffic manager 302 comprises a plurality of networked devices located in different geographical regions. 
	[0030] Most existing network devices are dual stack and capable of communicating via both IPv4 and IPv6.  However, all devices may not be dual stack in the future once migration to IPv6 is complete.  In such cases, any appropriate techniques to determine whether a device is dual stack may be employed.  Such techniques may generally be employed to determine whether a device supports any one or more communication formats.  In some embodiments, test content accessible only via a prescribed communication format is embedded in a resource such as a web page accessed by a client to determine whether the client is capable of accessing the test content and thus to deduce whether the client is capable of communicating using the prescribed communication format.  For example, IPv4 and/or IPv6 test content may be embedded into a web page accessed by a client to determine whether the client is capable of communicating via IPv4, IPv6, or both.  The results of such tests may be stored in one or more browser cookies at the client so that the tests do not have to be repeatedly performed for the same client at least until the cookies expire.  A client is intelligently redirected to an appropriate server based on the communication format or protocol stack via which it is capable of most efficiently communicating. 
	Figs 3-4, see also Fig 1-2 and 5)].
	Lyon discloses about traffic manager select optimal protocol for a client, but does not elaborate further detail about client’s action.
	However, Warren discloses:
receiving a message transmitted by the terminal by using the recommended stack and relating to the obtainment of the content
[(Warren discloses protocol negotiation between client and server, or controller, for optimal data transmission protocol, see:
[0052] A protocol negotiation procedure is often used to establish a protocol between a client and a server (e.g., the most recent version email server component 306 and the most recent version email client component 303).  Although such protocol negotiations are known, a brief description of a protocol negotiation procedure between email client component 401 (FIG. 4) and email server component 402 (also FIG. 4) is provided for the benefit of the reader.  
[0049] The present invention may be implemented in a client/server environment having two or more versions of client applications or components, and/or two or more versions of server applications or components.  To this end, FIG. 3 illustrates a block diagram showing multiple versions of both client and server components in a network The set of protocols may constitute several different protocols, each being self-contained.  Alternatively, a set of protocol components may be available, and particular components are used to configure particular protocols within the protocol set. 
	Fig 3 and 4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lyon’s method for facilitating content accessibility via different communication protocol with Warren’s method for protocol negotiation between client and server with the motivation being to improve client and server communications (Warren, Abstract).

Regarding Claim 2, Lyon discloses:
furthermore comprising sending the first server an information message comprising the recommended stack
[(Lyon discloses determining or detecting the protocol stack of client request, see:
[0032] FIG. 4 is a flow chart illustrating an embodiment of a process for directing a client.  In some embodiments, process 400 is employed by a traffic manager, such as traffic manager 302 of FIG. 3.  Process 400 starts at step 402 at which a request is received from a client.  In various embodiments, the request received at step 402 may comprise a request for any appropriate resource such as a content request or a DNS request and may be communicated via any appropriate communication protocol.  At step 404, a set of one or more supported communication formats via which the client is capable of communicating are determined.
Fig 4, Steps 402-408; see also Fig 3 and 5)].
 
Regarding Claim 3, Lyon discloses:
where the message requesting obtainment of the content comprises at least one communication stack
[(see:
[0032] FIG. 4 is a flow chart illustrating an embodiment of a process for directing a client.  In some embodiments, process 400 is employed by a traffic manager, such as traffic manager 302 of FIG. 3.  Process 400 starts at step 402 at which a request is received from a client.  In various embodiments, the request received at step 402 may comprise a request for any appropriate resource such as a content request or a DNS request and may be communicated via any appropriate communication protocol.  At step 404, a set of one or more supported communication formats via which the client is capable of communicating are determined.
Fig 4, Steps 402-408; see also Fig 3 and 5)]:
 
Regarding Claim 4, Lyon discloses:
where the recommended stack is transmitted in a field of the application layer of the recommendation message

[0029] In various embodiments, traffic manager 302 may facilitate and/or mediate client-server communications with respect to any communication protocols such as HTTP (Hypertext Transfer Protocol), SSL (Secure Sockets Layer), FTP (File Transfer Protocol), RTMP (Real Time Messaging Protocol), RTMP-E (Encrypted Real Time Messaging Protocol), RTMP over HTTP, torrent style protocols, DNS protocols, etc. In some embodiments, traffic manager 302 is at least in part configured with DNS functionality. For example, traffic manager 302 may be employed to resolve or aid in resolving DNS requests from clients 304. In some such cases, an expected optimal protocol stack for communication may be selected by traffic manager 302 for a client 304 at the DNS level, and traffic manager 302 may accordingly respond to a DNS request from a client 304 with an appropriate DNS response such as an A record or an AAAA record for IPv4 and IPv6, respectively. 
	Fig 3, Traffic Manager 302; Fig Steps 404-408; see also Fig 5-6)].
 
Regarding Claim 5, Lyon discloses:
where the recommended stack is transmitted in a field of the transport layer of the recommendation message
[(Lyon discloses a traffic manager that selects an optimal protocol stack for a request client, see:
[0029] In various embodiments, traffic manager 302 may facilitate and/or mediate client-server communications with respect to any communication protocols such as HTTP (Hypertext Transfer Protocol), SSL (Secure Sockets Layer), FTP (File Transfer Protocol), RTMP (Real Time Messaging Protocol), RTMP-E (Encrypted Real Time Messaging Protocol), RTMP over HTTP, torrent style protocols, DNS protocols, etc. In some embodiments, traffic manager 302 is at least in part configured with DNS functionality. For example, traffic manager 302 may be employed to resolve or aid in resolving DNS requests from clients 304. In some such cases, an expected optimal protocol stack for communication may be selected by traffic manager 302 for a client 304 at the DNS level, and traffic manager 302 may accordingly respond to a DNS request from a client 304 with an appropriate DNS response such as an A record or an AAAA record for IPv4 and IPv6, respectively. 
	Fig 3, Traffic Manager 302; Fig Steps 404-408; see also Fig 5-6)].
 
Regarding Claim 6, Lyon discloses:
where the data item relating to the communication network is received from a management entity of the communication network
[(Lyon discloses a traffic manager that selects an optimal protocol stack for a request client, see:
[0029] In various embodiments, traffic manager 302 may facilitate and/or mediate client-server communications with respect to any communication protocols such as HTTP (Hypertext Transfer Protocol), SSL (Secure Sockets Layer), FTP (File Transfer Protocol), RTMP (Real Time Messaging Protocol), RTMP-E (Encrypted Real Time Messaging Protocol), RTMP over HTTP, torrent style protocols, DNS protocols, etc. In some embodiments, traffic manager 302 is at least in part configured with DNS In some such cases, an expected optimal protocol stack for communication may be selected by traffic manager 302 for a client 304 at the DNS level, and traffic manager 302 may accordingly respond to a DNS request from a client 304 with an appropriate DNS response such as an A record or an AAAA record for IPv4 and IPv6, respectively. 
	Fig 3, Traffic Manager 302; Fig Steps 404-408; see also Fig 5-6)].

Regarding Claims 7-10, the claims disclose similar features as of Claims 1, 3, 4 and 5, and are rejected based on the same rationales of Claims 1, 3, 4 and 5.
Regarding Claim 11, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claims 12-13, the claims disclose similar features as of Claims 1 and 4, and are rejected based on the same rationales of Claims 1 and 4.
Regarding Claim 14, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 16, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.